Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A database change management system, comprising: ... a packaging service configured to: retrieve ... SQL scripts configured for a packaging job for a project ... relating to a set of changes to a database; package the SQL scripts as changes based on a configuration for the project by generating changesets pointing to corresponding SQL scripts ... by parsing the SQL scripts; strip out SQL comments from the SQL scripts; substitute SQL properties of one or more attribute values; replace package blocks with placeholders; split SQL text into individual blocks of SQL statements; tokenize each of the blocks of SQL statements to generate tokenized SQL statements; parse the tokenized SQL statements into change objects; generate a forecast report by applying changes in the change objects to a reference database, wherein the forecast report is indicative of a prediction of a failure or success of an implementation of the set of changes to the reference database ...,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Suehs et al., U.S. 2019/0220449 A1, teaches systems and methods for maintaining a database according to a database schema including a change management service comprising a profile service and a simulation service configured to receive a set of changes to be simulated for the database, and a forecast service configured to receive a simulation result and predict success or failure of the changes, but does not more particularly teach a database change management system configured to retrieve SQL scripts configured for a packaging job for a project relating t a set of changes to a database, package the SQL scripts as changes based on a configuration for the project by generating changesets pointing to corresponding SQL scripts, and from the SQL scripts, strip out comments, substitute SQL properties of one or more attribute values, replace package blocks with placeholders, split SQL texts into blocks and tokenize the blocks, parse the tokenized SQL statements into change objects, and generate a forecast report by applying changes in the change objects to a reference database indicating a prediction of success or failure of an implementation of the changes.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 14 and 26 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-3 and 11-13 depend from claim 1; claims 21-25 depend from claim 14; and claims 27-31 depend from claim 26, and are also allowable at least based on their dependence from allowable independent claims 1, 14 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191